Citation Nr: 0319704	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  01-02 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from May 1970 to May 1973.  
He died on October [redacted], 1999.  The appellant is the veteran's 
widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by the San 
Juan, the Commonwealth of Puerto Rico Regional Office (RO) of 
the Department of Veterans Affairs (VA).  At that time, the 
RO denied claims for service connection for the cause of the 
veteran's death and entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318.  The claims were subject to a stay in 
adjudication by the Board pending resolution of litigation 
involving the provisions 38 U.S.C.A. § 1318 and its 
implementing regulations regarding "hypothetical" 
entitlement determinations.  See Chairman's Memorandum 01-01-
17 (Aug. 23, 2001).  The litigation has been resolved, see 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), and the stay in adjudication has been lifted.  See 
Chairman's Memorandum 01-03-09 (April 8, 2003).

In a VA Form 21-4138 filing received in March 2001, the 
appellant alleged that the cause of the veteran's death was 
related to his UV treatment for psoriasis at a VA hospital.  
The Board refers to the RO a claim for service connection for 
the cause of the veteran's death pursuant to 38 U.S.C.A. 
§ 1151 for appropriate action.


REMAND

The veteran died on October [redacted], 1999.  The immediate cause of 
his death, as identified on his death certificate, was 
"[s]epsis - [a]bdominal focus."  Other factors contributing 
to the cause of his death were identified as acute renal 
failure, chronic liver disease and urinary tract infection.  
The appellant alleges, in part, that the veteran's use of 
medications to treat his service connected psychiatric 
disorder caused or aggravated his chronic liver disease.

The Board's review of the record suggests that additional 
clinical records of the veteran's VA treatment need to be 
associated with the claims folder.  Documents received from 
the Social Security Administration include progress notes 
which appear to be VA clinical records as early as 1973.  An 
October 1995 VA mental disorders examination report reflects 
the veteran's history of treatment for dengue, high blood 
pressure, hypertension and psoriasis at the "Medicine 
Service."  In January 2001, a VA expert opinion examination 
report noted that the claims folder was reviewed as well as 
"three volumes of medical records."  Additionally, the VA 
clinical records of file reflect a diagnosis of Hepatitis A & 
B with several notations of history of hepatitis since the 
early 1970's.  Finally, there is no record of VA provided UV 
treatment for psoriasis as alleged by the appellant.

The Board is of the opinion that the RO should ensure that 
all VA clinical records are of file by requesting complete 
medical records of the veteran's VA treatment since his 
separation from service.  The appellant should be requested 
to identify all VA facilities where the veteran sought 
treatment during his lifetime.  The appellant should also be 
requested to identify all other private clinic records which 
may be pertinent to her claim on appeal, to include any 
records of the veteran's treatment pertaining to hepatitis 
since his discharge from service.  The RO should also ensure 
that the record includes complete treatment records from the 
veteran's Fee Basis psychiatrist Dr. Raul Correa Grau.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the appellant and 
request her to identify all VA facilities 
where the veteran received treatment since 
his discharge from service.  Thereafter, 
the RO should request treatment records 
from all VA facilities identified by the 
appellant, to include complete treatment 
records from the San Juan, Puerto Rico VA 
Medical Center since May 1973.

2.  The RO should also request the 
appellant to identify all other private 
clinic records which may be pertinent to 
her claim on appeal, to include any records 
of the veteran's treatment pertaining to 
hepatitis since his discharge from service.  
Thereafter, the RO should take appropriate 
steps to obtain all records identified by 
the appellant, to include complete 
treatment records from Dr. Raul Correa Grau 
since 1974.

3.  The RO must then review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

4.  Thereafter, the RO should readjudicate 
the claims for entitlement to service 
connection for the cause of the veteran's 
death and entitlement to DIC benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1318.  If the full benefit sought on 
appeal remains denied, the veteran and her 
representative, if any, should be provided 
a supplemental statement of the case (SSOC) 
with an appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the appellant 
until she is notified by the RO.  However, the appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




